Mr. Justice Thomas delivered the opinion of the court: An opinion was filed May 12, 1927, denying award in each of these cases and dismissing them. On February 7, 1929, the attorney for claimants filed a petition for a rehearing of each case on the grounds of newly discovered evidence. We have examined the alleged new evidence filed in each case, and could not have allowed an award in either of them had this evidence been before the court at the time the cases were disposed of. Bule 30 of this court requires all petitions for a rehearing to be filed within 25 days after the opinion has been filed in the case. The petitions for a rehearing in these cases were not filed until over a year and eight months after the opinion was filed. The petition for rehearing is denied in each case. On May 9, 1929, upon motion to vacate order heretofore entered the following additional opinion was filed: Per Curiam: This cause coming on to be heard on motion of claimant to set aside and vacate the order heretofore filed and petition for new trial, and the court having sufficiently reviewed the matter brought upon said motion and petition and that it appearing that motion and petition should be denied, it is Therefore considered by the court, that the said motion be overruled, and the petition for new trial be denied and the motion is hereby overruled and the petition for new trial is denied.